ORDER
On October 6, 2003, the Supreme Court of the United States granted Chrysler Corporation’s petition for a writ of certiorari, vacated this court’s judgment, and remanded this case for further consideration in light of State Farm Mutual Automobile Ins. Co. v. Campbell, 538 U.S. 408, 123 S.Ct. 1513, 155 L.Ed.2d 585 (2003). Therefore, and because the effect of State Farm should first be addressed in the district court, this case is REMANDED to the United States District Court for the Eastern District of Kentucky for further proceedings in accordance with the Supreme Court’s order.